Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 ENDESA, S.A. (Name of Subject Company) ACCIONA, S.A. FINANZAS DOS, S.A. ENEL SOCIETÀ PER AZIONI ENEL ENERGY EUROPE SOCIETÀ A RESPONSABILITÀ LIMITATA (Name of Person Filing Statement) Ordinary shares, nominal value 1.20 each American Depositary Shares, each representing the right to receive one ordinary share (Title of Class of Securities) 00029274F1 (CUSIP Number of Class of Securities) Acciona, S.A. ENEL Società per Azioni Avenida de Europa, 18 Viale Regina Margherita 137 Empresarial La Moraleja, Alcobendas 00198 Rome, Italy Madrid, Spain 28108 Attention: Department of Corporate Affairs Attention: Jorge Vega-Penichet +39 06830 52783 +34 91 663 2850 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the person filing statement) With copies to: Wachtell, Lipton, Rosen & Katz Simpson Thacher & Bartlett LLP 51 West 52nd Street One Ropemaker Street New York, New York 10019 London EC2Y 9HU Attention: Adam O. Emmerich Attention: Michael Wolfson (212) 403-1000 +44 Calculation of Filing Fee Transaction valuation* Amount of filing fee* Not Applicable Not applicable * Pursuant to General Instruction D to Schedule TO, no filing fee is required because communications made before the commencement of a tender offer. ¨ Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form or Registration No.: Filing Party: Date Filed: x Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: x third-party tender offer subject to Rule 14d-1. ¨ issuer tender offer subject to Rule 13e-4. ¨ going-private transaction subject to Rule 13e-3. x amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: ¨ Item 12. Exhibits Exhibit Description 99.43 Amendment No. 23 to the Schedule 13D (including exhibits), filed on July 2, 2007 by Acciona, S.A. and Finanzas Dos, S.A., with respect to Endesa ordinary shares and ADSs, with the U.S. Securities and Exchange Commission (Amendment No. 23 to the Acciona Schedule 13D) (previously filed and incorporated herein by reference) 99.44 Amendment No. 16 to the Schedule 13D (including exhibits), filed on July 2, 2007 by Enel S.p.A. and Enel Energy Europe S.r.l., with respect to Endesa ordinary shares and ADSs, with the U.S. Securities and Exchange Commission (Amendment No. 16 to the Enel Schedule 13D) (previously filed and incorporated herein by reference) 99.45 Hecho Relevante (No. 81748) filed on July 2, 2007 by Acciona S.A and ENEL S.p.A. with the Spanish Comisión Nacional del Mercado de Valores  CNMV (Notification regarding the reduction of consideration being offered in the proposed joint tender offer by Acciona and Enel Energy Europe S.r.L. for the Shares, including Shares represented by ADSs, from 41.30 per Share to 40.16 per Share to reflect the 1.14 per Share dividend that Endesa general shareholders meeting approved on June 20, 2007). ( previously filed as Exhibit 99.50 to Amendment No. 23 to the Acciona Schedule 13D and incorporated herein by reference). 99.46 Press Release, dated July 2, 2007, issued by Enel Società per Azioni regarding the reduction of consideration being offered in the proposed joint tender offer by Acciona and Enel Energy Europe S.r.L. for the Shares, including Shares represented by ADSs, from 41.30 per Share to 40.16 per Share to reflect Share to reflect the 1.14 per Share dividend that Endesa general shareholders meeting approved on June 20, 2007 and paid out on July 2, 2007. (previously filed as Exhibit 99.43 to Amendment No. 16 to the Enel Schedule 13D and incorporated herein by reference). 99.47 Confidentiality Agreement dated June 15, 2007, between Enel Società per Azioni and Endesa, S.A. (previously filed as Exhibit 99.44 to Amendment No. 16 to the Enel Schedule 13D and incorporated herein by reference). 99.48 Confidentiality Agreement dated June 15, 2007, between Acciona, S.A. and Endesa, S.A. (previously filed as Exhibit 10.19 to Amendment No. 23 to the Acciona Schedule 13D and incorporated herein by reference). IMPORTANT INFORMATION This filing (including the exhibits to this filing) does not constitute an offer to sell or an offer to buy any securities or a solicitation of any vote or approval. Endesa, S.A. investors and security holders are urged to read the prospectus and U.S. tender offer statement from Enel S.p.A., Enel Energy Europe S.r.L., Acciona, S.A. and/or Finanzas Dos, S.A. regarding the proposed tender offer for Endesa securities when they become available, because they will contain important information. The prospectus and certain complementary documentation for the tender offer have been filed in Spain with the Comisión Nacional del Mercado de Valores (the CNMV) and are pending approval by the CNMV. Likewise, if a tender offer is extended in the United States, a U.S. tender offer statement will be filed in the United States with the U.S. Securities and Exchange Commission (the SEC). Investors and security holders may obtain a free copy of the prospectus (when it is available) and its complementary documentation from Enel S.p.A., Acciona, S.A., Endesa, S.A. and the four Spanish Stock Exchanges. The prospectus will also be available on the websites of the CNMV ( www.cnmv.es ). Likewise, investors and security holders may obtain a free copy of the U.S. tender offer statement (when it is available) and other documents filed by Enel S.p.A., Enel Energy Europe S.r.L., Acciona, S.A. and Finanzas Dos, S.A. with the SEC on the SECs web site at www.sec.gov . The availability of the tender offer to Endesa, S.A. shareholders who are not resident in and citizens of Spain or the United States may be affected by the laws of the relevant jurisdictions in which they are located or of which they are citizens. Such persons should inform themselves of, and observe, any applicable legal or regulatory requirements of their jurisdictions. Enel S.p.A., Enel Energy Europe S.r.L., Acciona, S.A., Finanzas Dos, S.A., their affiliates and their agents may purchase or arrange to purchase securities of Endesa, S.A. outside of any tender offer they may make for such securities, but only if permitted to do so by the laws and regulations of Spain (including receipt of approval by the CNMV of any such purchase or arrangement to purchase, if required by such laws and regulations). In connection with any such purchase or arrangement to purchase, Enel S.p.A., Enel Energy Europe S.r.L., Acciona, S.A. and Finanzas Dos, S.A. will disseminate information regarding any such purchase or arrangement to purchase by filing a current report ( hecho relevante ) with the CNMV, an English translation of which will be filed with the SEC and Enel S.p.A., Enel Energy Europe S.r.L., Acciona, S.A., Finanzas Dos, S.A., their affiliates and their agents will rely on, and comply with the other conditions of, the class exemptive relief from Rule 14e-5 under the U.S.
